DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/22 has been entered.
 Double Patenting
The double patenting rejections made in the Office Action of 3/3/22 are maintained at this point.
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, it is made of record that Della Roca does teach stimulation of the vagus nerve from a transcutaneous position in paragraph 80.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 recites the limitation "the electrically permeable contact surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Kishawi et al. (PG Pub. 2007/0255085) in view of Della Rocca et al. (PG Pub. 2011/0152748).
Regarding Claims 14, 20-21, and 26, Kishawi discloses a device for treating a disorder in a patient comprising:
a contact surface for contacting an outer skin surface of the patient (see electrodes; par. 60); and an energy source (see power source; par. 63), wherein the energy source is configured to transmit an electric current through the outer skin surface of the patient to a vagus nerve within the patient (see par. 12), wherein the electric current is sufficient to generate an electric field between 10 to 600 V/m (see par. 39) at the vagus nerve above a threshold for generating action potentials within fibers of the vagus nerve responsible for activating neural pathways causing release of inhibitory neurotransmitters within a brain of the patient (see par. 12 and 40). The examiner recognizes that the electrical stimulation works in conjunction with magnetic stimulation and ultrasonic stimulation (see Fig. 2 and par. 40), but also recognizes that the current from the power source is what drives circuits 222, 224, and 226 to generate the desired electric field (see Fig. 2). This is similar to the Applicant’s own Specification which indicates a combined effort for producing the desired effects (see par. 30 and 39) as well as an electric field provided only by electrical impulses (see par. 31). Kishawi does not explicitly disclose a housing for contacting an outer skin surface and containing the energy source. However, it is common for devices to have a housing. For example, Della Rocca discloses a similar transcutaneous nerve stimulator comprising a hand-held housing (see housing for device 100; Fig. 1; par. 54) including a contact surface (see surface 120) and an energy source (see energy generator 110; par. 52). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a housing for the device of Kishawi because it helps to contain and consolidate the different components of the stimulation system, thereby creating a very portable and easily usable device.
Regarding Claim 15, Kishawi generally discloses inducing parasympathetic modulation but does not go into details (see par. 12). Della Rocca discloses a similar neurostimulation system where the energy stimulus can cause the release of inhibitory neurotransmitters such as GABA, serotonin and/or norepinephrine (see par. 31). It would have been obvious to one of ordinary skill in the art at the time of the invention to release inhibitory neurotransmitters because Della Rocca teaches it helps to regulate an immune response of the subject (see par. 31).
Regarding Claim 16, Della Rocca further discloses wherein the inhibitory neurotransmitters are released onto airway-related vagal preganglionic neurons to reduce the release of acetycholine from the airway-related vagal preganglionic neurons (see par. 33). It would have been obvious to one of ordinary skill in the art at the time of the invention to reduce the release of acetycholine because Della Rocca teaches it enhances an immune response in the subject (see par. 33).
Regarding Claim Della Rocca further discloses wherein a sufficient level of inhibitory neurotransmitters are released in the brain of the patient to reduce a level of glutamate in the brain (see par. 35). It would have been obvious to one of ordinary skill in the art at the time of the invention to reduce a level of glutamate because Della Rocca teaches it helps to activate vital human T-cell functions needed for the T-cells to perform their specialized tasks, such as cytokine secretion, adhesion to extracellular matrix (ECM), migration, trafficking in and out of specific organs, and eradication of infectious organisms or cancer cells (see par. 35). The examiner considers the binding of glutamate necessitates a reduction in a level of glutamate.
Regarding Claims 18-19, Kishawi discloses providing an electric field that will not affect heart rate, blood pressure, or cause bronchoconstriction (see par. 39 and Applicant’s Specification par. 34-35). The examiner considers that as long as the prior art teaches the treatment parameters (see par. 39) and the patient populations are the same as the claimed invention (see par. 14), such treatment would necessarily result in not affecting heart rate, blood pressure, or cause bronchoconstriction.
Regarding Claim 22, Kishawi discloses wherein the energy source comprises a signal generator (see generators 222, 224, and 226) and one or more electrodes (see electrodes 206, 208, 210) coupled to the signal generator within the housing (see Fig. 2).
Regarding Claim 23, Kishawi discloses a conducting medium (see circuitry between generators and electrodes; Fig. 2), but it is not explicitly shown within the housing. Della Rocca discloses a conducting medium (see lead between electrodes and generator 410; Fig. 4) within the housing (see housing of device 400) between the electrodes and the electrically permeable contact surface. The examiner considers the lead must pass through the housing to connect to the electrode (see par. 68).
Regarding Claim 24, Kishawi does not elaborate on a burst frequency. Della Rocca discloses the electric current comprises bursts of pulses with a frequency of about 3 to about 100 bursts per second (see par. 61). It would have been obvious to one of ordinary skill at the time of the invention to provide this burst frequency because Della Rocca teaches this is close to the tolerance limit of the patient (see par. 61).
Regarding Claim 25, Della Rocca further discloses the electric current comprises bursts of between 1 and 20 pulses per burst, with each pulse being about 50 to 1000 microseconds in duration (see par. 63). It would have been obvious to one of ordinary skill at the time of the invention to provide 1-20 pulses per burst because Della Rocca teaches it is sufficient to accelerate, prolong, enhance, facilitate, or alter in form or type antigen-specific immune responses (see par. 63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792